11-78-ag
         Saran v. Holder
                                                                                         BIA
                                                                                 A072 418 519
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                ROBERT D. SACK,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _________________________________________
12
13       KAZI SARAN, a.k.a. KAZI TOFAIL ISLAM,
14                Petitioner,
15
16                         v.                                      11-78-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Amy Nussbaum Gell, New York, New
24                                      York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Cindy S. Ferrier, Senior
28                                      Litigation Counsel; Sunah Lee, Trial
29                                      Attorney, Office of Immigration
30                                      Litigation, United States Department
31                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Kazi Saran, a native and citizen of

 6   Bangladesh, seeks review of a December 9, 2010, order of the

 7   BIA denying his motion to reopen.   In re Kazi Saran, a.k.a.

 8   Kazi Tofail Islam, No. A072 418 519 (B.I.A. Dec. 9, 2010).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   A person ordinarily may file only one

14   motion to reopen and must do so within 90 days of the final

15   administrative decision.   8 U.S.C. § 1229a(c)(7)(A), (C);

16   8 C.F.R. § 1003.2(c)(2).   However, there is no time or

17   numerical limitation if the individual establishes

18   materially “changed country conditions arising in the

19   country of nationality.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

20   also 8 C.F.R. § 1003.2(c)(3)(ii).

21       The BIA did not abuse its discretion in finding that

22   Saran failed to establish material changed country


                                   2
 1   conditions in Bangladesh sufficient to excuse the untimely

 2   filing of his motion to reopen.   Although the BIA

 3   acknowledged a rise in Islamist influence and militancy,

 4   inasmuch as Saran failed to cite any evidence in the record

 5   to support his assertion that expatriates are at greater

 6   risk of attack by Islamist militants than any other

 7   individual in Bangladesh, the BIA reasonably concluded that

 8   any change was not material to his assertion that he would

 9   be persecuted based on his purported social group.     See

10   Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d Cir. 1999);

11   see also 8 C.F.R. § 1003.2(C)(3)(ii).

12       Saran also claims that he will be subjected to torture

13   by government officials who are aware of and collude with

14   militants.   As the BIA found, the record does not

15   demonstrate government acquiescence to activities of

16   militants, and thus, the BIA reasonably found that Saran had

17   failed to demonstrate prima facie eligibility for CAT

18   relief.   See Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir.

19   2004).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                   3
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot. Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34(b).

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8




                                 4